                                           Case 3:20-cv-00484-RS Document 78 Filed 08/12/20 Page 1 of 3




                                   1

                                   2

                                   3
                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     CF TRAVERSE LLC,                                   Case No. 20-cv-00484-RS (JCS)
                                                           Plaintiff,
                                   8
                                                                                            ORDER DENYING ADMINISTRATIVE
                                                 v.                                         MOTION TO FILE UNDER SEAL
                                   9
                                  10     AMPRIUS, INC.,                                     Re: Dkt. No. 73
                                                           Defendant.
                                  11
                                  12          The parties filed a joint letter raising a discovery dispute on August 7, 2020. See Joint
Northern District of California
 United States District Court




                                  13   Letter (dkt. 74). Plaintiff CF Traverse LLC filed an administrative motion to file the joint letter

                                  14   under seal, based on portions of Defendant Amprius, Inc.’s section of the joint letter that Amprius

                                  15   had designated as confidential. Sealing Mot. (dkt. 73). In particular, CF Traverse moves to seal

                                  16   the following two passages of Amprius’s section of the joint letter:

                                  17                  (1) the Thl-5000 batteries were sold only to a Chinese mobile phone
                                                      company called THL鸿嘉源 by Nanjing Amprius Limited; (2)
                                  18                  Nanjing Amprius Limited was a subsidiary of Amprius located in
                                                      China that dissolved in July of 2018 and no longer exists; and (3) the
                                  19                  manufacturing and sales of the Thl 5000 batteries occurred only in
                                                      China from 2014 to March 2015, with the total sales of about
                                  20                  $600,000. Also, attached to Mr. Deihl’s declaration was financial data
                                                      that shows the sales activities of Thl-5000 by Nanjing Amprius.
                                  21
                                                      [. . .]
                                  22
                                                      Amprius repeatedly made clear to Traverse that Amprius has two
                                  23                  manufacturing subsidiaries: (1) Amprius Technologies, Inc.
                                                      (“Amprius US”) in Fremont, California; and (2) Amprius (Wuxi) Co.,
                                  24                  Ltd. (“Amprius Wuxi”) located in Wuxi, China. Amprius US
                                                      develops, manufactures, and sells high energy density lithium-ion
                                  25                  batteries based on high capacity silicon nanowire anodes, which are
                                                      primarily used by the U.S. military and the aerospace industry. . . .
                                  26                  Amprius Wuxi develops, manufactures, and sells batteries using
                                                      different technology based on conventional anodes—which does not
                                  27                  involve any nanowire anodes—sold to customers in China.
                                  28   Dkt. 73-4 at 4–5.
                                           Case 3:20-cv-00484-RS Document 78 Filed 08/12/20 Page 2 of 3




                                   1          Amprius filed a declaration by its outside counsel Ty Callahan on August 10, 2020

                                   2   asserting that the information sought to be sealed is “Amprius’s and its subsidiary’s internal

                                   3   product development and internal financial information that is not publicly available,” and that it

                                   4   should remain under seal for the following reasons:

                                   5                  Amprius has invested significant financial resources in the
                                                      development of its products. Amprius treats the information identified
                                   6                  above as highly confidential within its own business, and it is
                                                      provided with a high level of protection and security within Amprius.
                                   7                  Amprius and its subsidiaries develop and manufacture different
                                                      products within the U.S. and abroad, including for use by the U.S.
                                   8                  military and aerospace industry, and disclosure of confidential,
                                                      internal business information about its products could lead to
                                   9                  irreparable harm to Amprius’s and its subsidiaries’ businesses.
                                                      Should this information be publicly disclosed, Amprius would also
                                  10                  suffer both competitive and economic harm.
                                  11   Callahan Decl. (dkt. 76) ¶¶ 3–4.

                                  12          As a starting point, the procedure that the parties have employed to raise Amprius’s claim
Northern District of California
 United States District Court




                                  13   of confidentiality is a questionable application of this Court’s local rules. Local Rule 79-5(e)

                                  14   allows a party to seek sealing based on opponent’s designation of confidentiality under a

                                  15   protective order, and permits the opponent to file a declaration stating reasons for sealing within

                                  16   four days after the motion is filed, as an exception to the general procedure of Local Rule 79-(d),

                                  17   which requires a party to file a declaration supporting sealing at the same time as its motion to

                                  18   seal. Civ. L.R. 79-5(d), (e). The exception is necessary to account for the filing party’s potential

                                  19   lack of knowledge or interest in its opponent’s reasons for sealing. Here, the material sought to be

                                  20   sealed is in Amprius’s portion of a joint letter submitted by both parties. There is no reason

                                  21   Amprius could not have filed the motion to seal under Local Rule 79-5(d), supported by a

                                  22   declaration stating reasons for sealing, at the same time the joint letter was filed.

                                  23          Regardless of that procedural issue, under either the generally-applicable “compelling

                                  24   reasons” standard or the more relaxed standard of “good cause” for documents submitted with

                                  25   motions only “tangentially related to the merits of a case,” Ctr. for Auto Safety v. Chrysler Grp.,

                                  26   LLC, 908 F.3d 1092, 1101 (9th Cir. 2016),1 Amprius has not met its burden to overcome the

                                  27
                                       1
                                  28    Earlier Ninth Circuit decisions had applied the “good cause” standard only to documents
                                       attached to non-dispositive motions. See, e.g., Kamana v. City & Cty. of Honolulu, 447 F.3d
                                                                                        2
                                           Case 3:20-cv-00484-RS Document 78 Filed 08/12/20 Page 3 of 3




                                   1   presumption of public access to judicial proceedings and seal the material at issue. Callahan’s

                                   2   declaration does not indicate that Amprius’s corporate structure or the locations of its subsidiaries

                                   3   are sensitive information that must be sealed, and acknowledges publicly that Amprius sells

                                   4   products “for use by the U.S. military and aerospace industry.” Callahan Decl. ¶ 4. The only

                                   5   information about product design contained in the material sought to be sealed is that some of

                                   6   Amprius’s batteries contain silicon nanowire anodes, which Callahan does not specifically assert

                                   7   is confidential, and which appears prominently on the front page of Amprius’s public website at

                                   8   www.amprius.com. The only financial information concerns sales more than five years ago, by a

                                   9   subsidiary of Amprius that has not existed for more than two years, of a product that Amprius no

                                  10   longer sells. Callahan’s declaration does not explain what harm, if any, would come from such

                                  11   disclosure.

                                  12          The motion to file under seal is therefore DENIED, and Amprius is ORDERED to file an
Northern District of California
 United States District Court




                                  13   unredacted public version of the discovery letter no later than August 19, 2020. See Civ. L.R.

                                  14   79-5(f)(2).

                                  15          IT IS SO ORDERED.

                                  16   Dated: August 12, 2020

                                  17                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  18                                                    Chief Magistrate Judg
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24   1172, 1179 (9th Cir. 2006) (discussing “‘an exception to the presumption of access’ to judicial
                                       records . . . for a ‘sealed discovery document [attached] to a non-dispositive motion’” (citation
                                  25   omitted; brackets in original)). The more recent decision in Center for Auto Safety, which shifted
                                       the focus from whether a motion is “dispositive” to whether it is “more than tangentially related to
                                  26   the merits of a case,” could be read as bringing “tangential” motions themselves, in addition to the
                                       discovery documents attached thereto, within the “good cause” exception. See Ctr. for Auto
                                  27   Safety, 809 F.3d at 1101 (“[W]e make clear that public access to filed motions and their
                                       attachments . . . will turn on whether the motion is more than tangentially related to the merits of a
                                  28   case.” (emphasis added)). The Court need not decide that issue here, because Amprius has not
                                       satisfied either standard.
                                                                                          3
